Citation Nr: 0527782	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for loss of vision 
in the left eye from multiple retinal detachments, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensable.  

3.  Entitlement to an increased evaluation for actinic 
keratosis on the scalp, face, forearms, and dorsum of the 
hands, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection for loss of vision of the left eye from multiple 
retinal detachments with an evaluation of 30 percent, granted 
service connection for bilateral hearing loss with a 
noncompensable evaluation, and granted service connection for 
actinic keratosis on the scalp, face, forearms, and dorsum of 
the hands with a noncompensable evaluation.  The effective 
date for each of these awards was September 1, 2000.  

An April 2004 rating decision increased the veteran's 
evaluation for his service-connected actinic keratosis on the 
scalp, face, forearms, and dorsum of the hands to 10 percent 
disabling, effective August 30, 2002.    

The issue of entitlement to an increased evaluation for 
actinic keratosis on the scalp, face, forearms, and dorsum of 
the hands is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is blind in the service-connected left eye, 
having no light perception; right eye visual acuity is 20/20 
with glasses.

2.  The evidence shows that the veteran's service-connected 
bilateral hearing loss is productive of Level I hearing loss 
in the right ear and Level I hearing loss in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for 
a left eye disability have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.383, 4.79, 4.80, 4.84a, Diagnostic Code 6070 (2004).

2.  The criteria for a higher evaluation for bilateral 
hearing loss, now evaluated as noncompensable, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records (SMR's); the veteran's 
assertions; VA treatment records; VA examination reports 
dated in June 2001 and July 2001; and a June 2000 letter from 
Dr. Jose V. Peralba.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

					A.  Left Eye

The veteran seeks an evaluation higher that 30 percent for 
his service-connected left eye condition.  He is receiving 
compensation for blindness of his left eye, but he is not 
been deemed entitled to compensation for any right eye 
disability.  Under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 
6070, the blindness of one eye, with light perception, 
warrants a 30 percent evaluation, in addition to special 
monthly compensation.  The Board notes that special monthly 
compensation has, indeed, been awarded in this case.  

Uveitis (Diagnostic Code 6000), keratitis (Diagnostic Code 
6001), scleritis (Diagnostic Code 6002), iritis (Diagnostic 
Code 6003), cyclitis (Diagnostic Code 6004), chorioditis 
(Diagnostic Code 6005), retinitis (Diagnostic Code 6006), 
recent intra-ocular hemorrhage (Diagnostic Code 6007), 
detachment of retina (Diagnostic Code 6008) and unhealed 
injury of eye (Diagnostic Code 6009), in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent may be assigned during active pathology.  
38 C.F.R. § 4.84a.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2004).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

The regulations provide that compensation is payable for the 
combination of service-connected and non-service-connected 
disabilities of blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of non-service-connected disability as if both 
disabilities were service-connected, provided the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a)(1) 
(2004).  However, where only one eye is service-connected and 
the veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes.  38 C.F.R. § 
3.383(a)(1) (2004).  Such is the case in the instant matter.    

Because the veteran is not blind in his right eye, his 
service-connected disability must be rated as if his right 
eye vision is normal.  Vision of 10/200, 5/200, or where 
there is complete blindness in one eye, with only light 
perception, where visual acuity in the other eye is 20/40 or 
better, is 30 percent disabling.  38 U.S.C.A. § 4.84a, 
Diagnostic Codes 6070, 6074, 6077 (2004).  To warrant a 
higher evaluation, there would have to be anatomical loss of 
the eye, which has not been shown.  Thus a rating beyond 30 
percent is not shown and an increased evaluation is not 
warranted. 

The appellant has been assigned a 30 percent evaluation for 
blindness, having only light perception, of the left eye.  
The June 2001 VA eye examination stated that the veteran had 
visual acuity of 20/20 in the right eye with glasses and that 
he had no light perception in the left eye.  Based on these 
findings, 38 C.F.R. § 4.84a, Table V produces a disability 
percentage evaluation of 30 percent under DC 6070.  The Board 
notes that 38 C.F.R. § 4.84(a) does not provide for a higher 
disability rating for a change from light perception only to 
no light perception at all in one eye.  Thirty percent is the 
maximum schedular amount available for blindness in the left 
eye, with no blindness in the right eye.  Again, a higher 
evaluation (40 percent) would be assignable for anatomical 
loss of the left eye, but this is not shown in the veteran's 
case.   

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the right eye; (b) enucleation of the left eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  Such is 
not shown here.  As discussed above, the visual acuity in the 
appellant's right eye is 20/20.  The left eye has not been 
enucleated.  Additionally, only loss of visual acuity is 
before the Board; the RO has not recognized any cosmetic 
defect as entitled to compensation.

The Board has considered whether the appellant's disability 
could be evaluated under any other diagnostic codes, but 
finds that an evaluation higher than 30 percent is not 
warranted under any diagnostic code.  An evaluation in excess 
of 30 percent is not available under 38 C.F.R. § 4.84a, DC 
6080, pertaining to impairment of field of vision.  It is 
emphasized that the 30 percent rating currently assigned for 
blindness is the maximum rating when only one eye is 
involved.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the veteran's claim must be denied.  In reaching 
this decision, the Board considered the benefit-of-the-doubt 
rule; however, as the preponderance of the evidence is 
against the veteran's claim, such rule is not for application 
in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

					B.  Hearing Loss

It is asserted by the veteran that he should be entitled to 
an increased evaluation for his service-connected bilateral 
hearing loss.  His bilateral hearing loss has been evaluated 
as noncompensable pursuant to Diagnostic Code 6100.  

Levels of hearing loss, DC 6100, are determined by 
considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

As stated above, compensation ratings for impaired hearing 
are derived from the application in sequence of two tables.  
See 38 C.F.R. § 4.85(h), Table VI or VIa and Table VII 
(2004).  Table VI correlates the average puretone threshold, 
measured in decibels (the sum of the 1000, 2000, 3000, and 
4000-Hertz thresholds divided by four) with the ability to 
discriminate speech (based one use of the Maryland CNC word 
list to determine speech discrimination), providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds (in decibels) and of 
speech discriminations (in percentages).  If the veteran 
cannot accomplish the speech discrimination because of a 
language impediment or certain other exceptional 
characteristics of his or her hearing, see 38 C.F.R. § 4.86 
(2004), table VIa is used, producing a roman numeral based on 
puretone threshold only.  The table is applied separately for 
each ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI or VIa.  
See 38 C.F.R. § 4.85 (2004).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The veteran's June 2000 separation examination report 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
50
70
60
LEFT
10
5
30
50
50
 
The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 46 and the average for 
the left ear was 34.  

A July 2001 VA audiological examination report revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
45
50
LEFT
5
0
45
60
65

The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 35 and the average for 
the left ear was 43.  The speech recognition scores using the 
Maryland CNC Test were 96 on the right and 96 on the left.  

Based on the foregoing, a noncompensable rating remains 
warranted.  The results of the July 2001 VA audiological 
examination report show that the veteran's hearing in his 
right ear is consistent with level I hearing.  His hearing in 
the left ear is also consistent with level I hearing.   

The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the current noncompensable rating reflects.  In the 
present case, however, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a noncompensable rating.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for bilateral hearing 
loss, and the claim is denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2003 letter informed 
the veteran that VA needed medical evidence that showed his 
loss of vision in the left eye, hearing loss, and actinic 
keratoses had increased in severity.  Additionally, the 
August 2003 statement of the case (SOC) listed regulations 
regarding increased evaluations for hearing loss and vision 
loss.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, an August 2003 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, to include records from the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.       
  
In addition, the August 2003 SOC and the April 2004 
supplemental statement of the case (SSOC) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that he submit any pertinent 
evidence to VA, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the August 
2003 SOC and April 2004 SSOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notices, combined with 
the SOC and SSOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).
              
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for loss of vision in the left eye 
from multiple retinal detachments is denied.  

An increased evaluation for bilateral hearing loss is denied. 


REMAND

The Board initially notes that the regulations governing 
skin-rating codes were changed during the course of the 
veteran's appeal effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  The Board notes that the August 2003 
SOC listed both the old and new skin rating criteria.  
Additionally, the April 2004 SSOC listed the new skin rating 
criteria.   

The last VA skin diseases examination was conducted in July 
2001, prior to the change in the regulations governing skin 
rating codes.  As the veteran, indeed, has not been afforded 
a VA skin diseases examination to consider his service-
connected condition under the new skin diseases rating 
criteria, the Board has determined that the veteran should be 
afforded a VA skin examination in order to assess the current 
nature and severity of his service-connected actinic 
keratosis on the scalp, face, forearms, and dorsum of the 
hands.  

Finally, the veteran indicated in a December 2003 statement 
that he was currently receiving treatment for actinic 
keratosis by Dr. Joshua M. Newman.  In this regard, in the 
September 2003 letter to VA from Dr. Newman he stated he 
recommended that the veteran be seen in follow-up every three 
to four months.  The RO should, therefore, request the 
veteran's treatment records from Dr. Newman.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  After obtaining the necessary 
releases, request the veteran's treatment 
records from Dr. Joshua M. Newman.  If 
the request results in a negative 
response, or if the records are otherwise 
unobtainable, such should be noted in the 
claims folder and the veteran should be 
notified.  The letter must inform the 
veteran of what efforts VA made to obtain 
the records, and a description of any 
further action VA will take regarding the 
claim, including notifying the veteran 
that VA will decide the claim based on 
the evidence of record unless she submits 
the records from Dr. Newman (as well as 
any other identified private health care 
provider whose records are deemed to be 
unobtainable).  In this regard, the 
appellant should be informed that he is 
ultimately responsible for providing the 
evidence.  
 
2.  Schedule the veteran for a VA skin 
examination in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
actinic keratosis on the scalp, face, 
forearms, and dorsum of the hands.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


